—In an action to recover damages for personal injuries, etc., the defendant Joseph Marques Home Improvement appeals, as limited by its brief, from stated portions of an order of the Supreme Court, Nassau County (Winick, J.), dated December 8, 1999.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]; Morris v Pepe, 283 AD2d 558 [decided herewith]). Bracken, P. J., Santucci, S. Miller and Smith, JJ., concur.